

113 HRES 396 IH: Supporting the goals and ideals of November as National Alzheimer’s Disease Awareness Month.
U.S. House of Representatives
2013-10-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV113th CONGRESS1st SessionH. RES. 396IN THE HOUSE OF REPRESENTATIVESOctober 30, 2013Mr. Fattah (for himself and Mr. Thompson of Pennsylvania) submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONSupporting the goals and ideals of November as National Alzheimer’s Disease Awareness Month.Whereas Alzheimer’s disease is a progressive neurological disease that impairs an individual’s memory, cognitive abilities, and behavior;Whereas Alzheimer’s disease is the most common form of dementia;Whereas November was first designated as National Alzheimer’s Disease Month by President Ronald Reagan in 1983 and was later renamed National Alzheimer’s Disease Awareness Month;Whereas subsequent presidents have supported this designation;Whereas fewer than 2,000,000 Americans suffered from Alzheimer’s disease in 1983;Whereas more than 5,000,000 individuals are now living with Alzheimer’s disease in the United States;Whereas neurological research continues to lead to advances in the treatment and diagnosis of Alzheimer’s disease and other forms of dementia; andWhereas National Alzheimer’s Disease Awareness Month serves to increase awareness about the disease, its impact on the lives of those affected by it, and the efforts of those seeking to cure Alzheimer’s disease: Now, therefore, be itThat the House of Representatives—(1)supports the goals and ideals of National Alzheimer’s Disease Awareness Month;(2)acknowledges the tragic impact which Alzheimer’s disease has on the lives of individuals in the United States; and(3)acknowledges the progress and improvements which neurological research has made in the diagnosis and treatment of Alzheimer’s disease.